Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a duplex stainless steel strip.

Group II, claim(s) 11-13, drawn to process of making the duplex stainless steel strip.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature shared between Groups I and II are recited compositions and phase structure vol% recited in instant claim1.

lack unity “a posteriori,” because the special technical feature as required by instant claim 1 is obvious over cited prior art Liu (CN107829043A from cited IDS) in view of Omura (US 20050211344).
Liu discloses an near-net shaping super double phase stainless steel thin strip composed of overlapping compositions as illustrated in Table 2 below. (Abstract) The fact Liu expressly discloses austenite to ferrite ratio close to 1.1 (English translation Page 5 Specific execution examples section paragraph 2 line 5) and similar ferrite and the austenite phase proportion (Page 6 last two lines) suggests vol% of austenite is 50% and vol% ferrite is 50%.   Figure 2b black and gray layers suggests alternating layer of ferrite phase and austenite phase and it is essentially parallel with the plane of the strip.  Figure 2b also suggests average layer thickness is less than 10 microns in view of scale of 20 microns in Figure 2b.
Liu differs from instant claim 1 such that it does not disclose (1) Si 0.05-0.4%, Al 0.01-0.035%, B 0.002-0.003% and Ca 0.006-0.004%.
Regarding (1), Omura discloses a duplex stainless steel with excellent corrosion resistance in seawater.  The stainless steel has similar compositions as Liu.  In addition, Omura’s steel also comprises Si 0.01-2%(paragraphs [0035]-[0036]), Al 0.003-005% (paragraph [0043]), Ca 0.0005-0.005% (paragraph [0055]) and B 0-0.01% (paragraph [0060]) which all are overlapping presently claimed Al, B and Ca amount.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Si, Al, Ca and B amount disclosed by Omura, to the duplex stainless steel strip of Liu for the benefit of for deoxidation and improving hot workability and pitting resistance.


During a telephone conversation with Jeffrey G Killian on 02/11/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-13 are pending.  Claims 1-10 are presented for this examination.  Claims 11-13 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/02/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kangas (US 6,689,231 from cited IDS) in view of Omura (US 2005/0211344 from cited IDS).
As for claims 1 and 9, Kangas discloses a duplex stainless steel as umbilical tubes in seawater environment.  The stainless steel is a ferritic-austenitic alloy and the alloy has overlapping compositions as illustrated in Table 1 below. The phase structure vol% is 30-70% ferrite and the balance is austenitic. (Abstract) 
Table 1
Element
Applicant
(weight %)
Kangas et al.
(weight %)
Overlap
(weight %)
C
<=0.02
<=0.05
<=0.02
Si
0.05-0.4
<=0.8
0.05-0.4
Mn
0.5-3
0.3-1.5
0.5-1.5
Cr
30-33
28-30
30
                   Ni
5-10
5.8-7.4
5.8-7.4
Mo
2-4
2-2.5
2-2.5
                  N
0.4-0.6
0.3-0.4
0.4

0.01-0.035


B
0.002-0.003


Ca
0.0006-0.004


Cu
0-0.6
<=1
0-0.6
V
0-0.15
0
0-0.15
W
0-0.05
<=2
0-0.05
Co
0-0.6
0
0
Ti
0-0.03
0
0
Nb 
0-0.03
0
0
P
<=0.03
0
0
S
<=0.02
<=0.01
<=0.01
Cr (Claim 6)
31-32.5






    Mo (Claim 7)
3-3.8


    N (Claim 8)
0.45-0.55


    Ni (Claim 9)
6-8
5.8-7.4
6-7.4


Kangas differs from instant claim 1 such that it does not disclose (1) Al 0.01-0.035%, B 0.002-0.003% and Ca 0.006-0.004% and (2) presently claimed second wherein clause.
Regarding (1), Omura discloses a duplex stainless steel with excellent corrosion resistance in seawater.  The stainless steel has similar compositions as Kangas.  In addition, Omura’s steel also comprises Al 0.003-005% (paragraph [0043]), Ca 0.0005-0.005% (paragraph 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Al, Ca and B amount disclosed by Omura, to the duplex stainless steel strip of Kangas for the benefit of for improving hot workability and pitting resistance.
Regarding (2), instant claimed wherein clause are resulting structure limitations due to combination of stainless steel compositions, microstructure fraction and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case,  Since the stainless steel sheet product of Kangas in view of Omura has compositions and microstructure that meet the instant application compositions and microstructure and is made from a similar process steps , it is therefore reasonable to believe 
As for claims 2, 3,  Kangas 30-70% ferrite and 70-30% austenite (abstract) overlaps instant claimed ferrite and austenite phase vol%.
As for claims 4-5, they are rejected for the same reason set forth in rejection of claim 1 Regarding (2) above.
As for claim 10,  Kangas’s Example 1 cold rolled to a dimension 31-3 mm (Col 3 lines 15-20) suggests thickness of 3mm.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN107829043A from cited IDS) in view of Omura (US 2005/0211344 from cited IDS).
As for claims 1, 6-9, Liu discloses an near-net shaping super double phase stainless steel thin strip composed of overlapping compositions as illustrated in Table 2 below. (Abstract) The fact Liu expressly discloses austenite to ferrite ratio close to 1.1 (English translation Page 5 Specific execution examples section paragraph 2 line 5) and similar ferrite and the austenite phase proportion (Page 6 last two lines) suggests vol% of austenite is 50% and vol% ferrite is 50%.   Figure 2b black and gray layers suggests alternating layer of ferrite phase and austenite phase and it is essentially parallel with the plane of the strip.  Figure 2b also suggests average layer thickness is less than 10 microns in view of scale of 20 microns in Figure 2b.
Table 2
Element
Applicant
(weight %)
Liu et al.
(weight %)
Overlap
(weight %)

<=0.02
0-0.03
<=0.02
Si
0.05-0.4


Mn
0.5-3
0.5-2.5
0.5-2.5
Cr
30-33
24-32
30-32
                   Ni
5-10
4-8
5-8
Mo
2-4
2-6
2-4
                  N
0.4-0.6
0.3-0.5
0.4-0.5
Al
0.01-0.035


B
0.002-0.003


Ca
0.0006-0.004


Cu
0-0.6
0
0
V
0-0.15
0
0
W
0-0.05
0
0
Co
0-0.6
0
0
Ti
0-0.03
0
0
Nb 
0-0.03
0
0
P
<=0.03
0
0
S
<=0.02
0
0
Cr (Claim 6)
31-32.5
24-32
31-32




    Mo (Claim 7)
3-3.8
2-6
3-3.8
    N (Claim 8)
0.45-0.55
0.3-0.5
0.45-0.5

6-8
4-8
6-8


Liu differs from instant claim 1 such that it does not disclose (1) Si 0.05-0.4%, Al 0.01-0.035%, B 0.002-0.003% and Ca 0.006-0.004%.
Regarding (1), Omura discloses a duplex stainless steel with excellent corrosion resistance in seawater.  The stainless steel has similar compositions as Liu.  In addition, Omura’s steel also comprises Si 0.01-2%(paragraphs [0035]-[0036]), Al 0.003-005% (paragraph [0043]), Ca 0.0005-0.005% (paragraph [0055]) and B 0-0.01% (paragraph [0060]) which all are overlapping presently claimed Al, B and Ca amount.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Si, Al, Ca and B amount disclosed by Omura, to the duplex stainless steel strip of Liu for the benefit of for deoxidation and improving hot workability and pitting resistance.
As for claims 2-3, the fact Liu suggests vol% of austenite is 50% and vol% ferrite is 50% as indicated in rejection of claim 1 above overlaps instant claimed vol% of austenite and ferrite phase.
As for claims 4-5, Liu’s process is same as required by instant application which comprises:
Hot rolling at 1050-110 C,  quickly water cooling, acid cleaning (i.e. pickling of the quenched hot rolled strip), cold rolling, solution heat treatment (i.e. annealing) at 1000-1100 C for 100 to 200 s. (Page 5 Specific execution examples section Step (1)- Step (5))
Since the stainless steel sheet product of Liu in view of Omura has compositions and microstructure that meet the instant application compositions and microstructure and is made 
As for claim 10, the fact Liu’s cold rolled stainless steel strip has thickness of 0.3-1.0 mm (Page 5 Specific execution examples section Step (4) last line) overlaps instant claimed 15 micron to 6 mm.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bergstrom(US 2001/0031217 from cited IDS) in view of Omura (US 2005/0211344 from cited IDS).
As for claims 1, 6-9, Bergstrom discloses a duplex stainless steel having ferrite 30-70% which suggests austenite 70-30%.  The steel has overlapping compositions as illustrated in Table 3 below.
Table 3
Element
Applicant
(weight %)
Bergstrom et al.
(weight %)
Overlap
(weight %)
C
<=0.02
<=0.05
<=0.02
Si
0.05-0.4
0-2
0.05-0.4
Mn
0.5-3
0-3
0.5-3
Cr
30-33
25-35
30-33
                   Ni
5-10
4-10
5-10
Mo
2-4
2-6
2-4
                  N
0.4-0.6
0.3-0.6
0.4-0.6

0.01-0.035


B
0.002-0.003


Ca
0.0006-0.004


Cu
0-0.6
0
0
V
0-0.15
0
0
W
0-0.05
0
0
Co
0-0.6
0
0
Ti
0-0.03
0
0
Nb 
0-0.03
0
0
P
<=0.03
0
0
S
<=0.02
0
0
Cr (Claim 6)
31-32.5
25-35
31-32.5




    Mo (Claim 7)
3-3.8
2-6
3-3.8
    N (Claim 8)
0.45-0.55
0.3-0.6
0.45-0.55
    Ni (Claim 9)
6-8
4-10
6-8


Bergstrom differs from instant claim 1 such that it does not disclose (1) Al 0.01-0.035%, B 0.002-0.003% and Ca 0.006-0.004% and (2) presently claimed second wherein clause.
Regarding (1), Omura discloses instant claimed Al, B and Ca would have been obvious for the reason set forth in rejection of claim 1 above Regarding (1) over Kangas in view of Omura.

As for claims 2-3, Bergstrom’s 30-70% ferrite and 70-30% austenite (abstract) overlaps instant claimed ferrite and austenite phase vol%.
As for claims 4-5, they are rejected for the same reason set forth in rejection of claim 1 Regarding (2) above.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kangas’656 (US 5,582,656) in view of Omura (US 2005/0211344 from cited IDS).
As for claims 1, 6-9, Kangas’656 discloses a ferritic-austenitic stainless steel.  The stainless steel has overlapping compositions as illustrated in Table 4 below. The phase structure vol% is 30-70% ferrite and the balance is austenitic. (Abstract)  The fact the steel is hot forged, and extruded to bars and then cold rolled suggests the steel is a strip. (Col 7 lines 25-28)
Table 4
Element
Applicant
(weight %)
Kangas’656 et al.
(weight %)
Overlap
(weight %)
C
<=0.02
<=0.05
<=0.02
Si
0.05-0.4
<=0.8
0.05-0.4
Mn
0.5-3
0.3-4
0.5-3
Cr
30-33
28-35
30-33
                   Ni
5-10
3-10
5-10
Mo
2-4
1-4
2-4
                  N
0.4-0.6
0.2-0.6
0.4-0.6

0.01-0.035


B
0.002-0.003


Ca
0.0006-0.004


Cu
0-0.6
<=1
0-0.6
V
0-0.15
0
0
W
0-0.05
<=2
0-0.05
Co
0-0.6
0
0
Ti
0-0.03
0
0
Nb 
0-0.03
0
0
P
<=0.03
0
0
S
<=0.02
<=0.01
<=0.01
Cr (Claim 6)
31-32.5
28-35
31-32.5




    Mo (Claim 7)
3-3.8
1-4
3-3.8
    N (Claim 8)
0.45-0.55
0.2-0.6
0.45-0.55
    Ni (Claim 9)
6-8
3-10
6-8


Kangas’656 differs from instant claim 1 such that it does not disclose (1) Al 0.01-0.035%, B 0.002-0.003% and Ca 0.006-0.004% and (2) presently claimed second wherein clause.
Regarding (1), Omura discloses instant claimed Al, B and Ca would have been obvious for the reason set forth in rejection of claim 1 above Regarding (1) over Kangas in view of Omura.

As for claims 2, 3,  Kangas’656 30-70% ferrite and 70-30% austenite (abstract) overlaps instant claimed ferrite and austenite phase vol%.
As for claims 4-5, they are rejected for the same reason set forth in rejection of claim 1 Regarding (2) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.